Exhibit 10.1

 

MARKWEST ENERGY GP, L.L.C.

 

AMENDED AND RESTATED INDEMNIFICATION AGREEMENT

 

THIS AMENDED AND RESTATED INDEMNIFICATION AGREEMENT (this “Agreement”) is
entered into as of the 26th day of October, 2007, by and between MarkWest Energy
GP, L.L.C., a Delaware limited liability company and the general partner (the
“General Partner”) of MarkWest Energy Partners, L.P., a Delaware limited
partnership (the “Partnership”), and the undersigned Director and/or Officer
(“Indemnitees”).

 

RECITALS

 

A.            The General Partner and the Partnership are aware that competent
and experienced persons are increasingly reluctant to serve or continue serving
as directors or officers of companies unless they are protected by comprehensive
liability insurance and adequate indemnification due to the increased exposure
to litigation costs and risks resulting from service to such companies that
often bear no relationship to the compensation of such directors or officers.

 

B.            The statutes and judicial decisions regarding the duties of
directors and officers are often difficult to apply, ambiguous, or conflicting,
and therefore often fail to provide directors and officers with adequate,
reliable knowledge of the legal risks to which they are exposed or the manner in
which they are expected to execute their fiduciary duties and responsibilities.

 

C.            The General Partner, the Partnership, and the Indemnitees
recognize that plaintiffs often seek damages in such large amounts, and the
costs of litigation may be so great (whether or not the case is meritorious),
that the defense and/or settlement of such litigation can create an
extraordinary burden on the personal resources of individuals.

 


D.            THE GENERAL PARTNER AND THE PARTNERSHIP BELIEVE THAT IT IS
UNREASONABLE FOR THEIR DIRECTORS, OFFICERS, EMPLOYEES, CONTROLLING PERSONS,
AGENTS, OR FIDUCIARIES AND SIMILAR PERSONS AT THEIR SUBSIDIARIES TO ASSUME THE
RISK OF JUDGMENTS AND OTHER EXPENSES WHICH MAY OCCUR IN CASES IN WHICH THOSE
PERSONS RECEIVED NO PERSONAL BENEFIT OR WERE NOT CULPABLE.


 


E.             THE GENERAL PARTNER AND THE PARTNERSHIP RECOGNIZE THAT THE ISSUES
IN CONTROVERSY IN LITIGATION AGAINST A DIRECTOR, OFFICER OR AGENT OF A
CORPORATION OR OTHER ENTITY, SUCH AS THE GENERAL PARTNER, THE PARTNERSHIP OR
THEIR SUBSIDIARIES, ARE OFTEN RELATED TO THE KNOWLEDGE, MOTIVES AND INTENT OF
SUCH DIRECTOR, OFFICER OR AGENT, THAT HE OR SHE IS USUALLY THE ONLY WITNESS WITH
KNOWLEDGE OF THE ESSENTIAL FACTS AND EXCULPATING CIRCUMSTANCES REGARDING SUCH
MATTERS, AND THAT THE LONG PERIOD OF TIME WHICH USUALLY ELAPSES BEFORE THE TRIAL
OR OTHER DISPOSITION OF SUCH LITIGATION OFTEN EXTENDS BEYOND THE TIME THAT THE
DIRECTOR, OFFICER OR AGENT CAN REASONABLY RECALL SUCH MATTERS AND MAY EXTEND
BEYOND THE NORMAL TIME FOR RETIREMENT FOR SUCH DIRECTOR, OFFICER OR AGENT WITH
THE RESULT THAT HE OR SHE, AFTER RETIREMENT OR IN THE EVENT OF HIS OR HER DEATH,
HIS OR HER SPOUSE, HEIRS, EXECUTORS OR ADMINISTRATORS MAY BE FACED WITH LIMITED
ABILITY AND UNDUE HARDSHIP IN MAINTAINING AN ADEQUATE DEFENSE, WHICH MAY
DISCOURAGE SUCH A DIRECTOR, OFFICER OR AGENT FROM SERVING IN THAT POSITION.


 

F.             The Board of Directors of MarkWest Energy GP, L.L.C. (the
“Board”) has concluded that, to attract and retain competent and experienced
persons to serve as directors and officers of the General Partner, it is not
only reasonable and prudent but necessary to promote the best interests of the
General Partner and its members or unitholders, as the case may be, for the
General Partner to

 

--------------------------------------------------------------------------------


 

contractually indemnify the directors, officers and other persons of the General
Partner in the manner set forth herein, and to assume for itself liability for
expenses and damages in connection with claims against such persons in
connection with their service to the General Partner as provided herein.

 

G.            Section 18-108 of the Delaware Limited Liability Company Act (the
“LLC Act”), under which the General Partner is organized, and Article 9 of the
General Partner’s Amended and Restated Limited Liability Company Agreement,
empowers the General Partner to indemnify its members, managers, directors,
officers, employees and agents by agreement and to indemnify persons who serve,
at the request of the General Partner, as the directors, officers, employees or
agents of other corporations or enterprises.

 

H.            Section 17-108 of the Delaware Revised Uniform Limited Partnership
Act (the “LP Act”), under which the Partnership is organized, and Section 7.7 of
the Partnership’s Amended and Restated Agreement of Limited Partnership empower
the Partnership to indemnify, among others, any member, partner, officer,
director, employee, agent or trustee of the General Partner, the Partnership or
any affiliate thereof.

 

I.              The General Partner desires and has requested the Indemnitees to
serve or continue to serve as a director, officer or in another capacity of the
General Partner, and the Indemnitees only is willing to serve, or to continue to
serve, if the Indemnitees is furnished the indemnity provided for herein by the
General Partner and the Partnership.

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements set forth below, the parties hereto, intending to be
legally bound, hereby agree as follows:

 

1.             Definitions.  For purposes of this Agreement, the following terms
shall have the corresponding meanings set forth below:

 

“Claim” means a claim or action, including counterclaims or crossclaims,
asserted by a Person in a Proceeding.

 

“Covered Entity” means the General Partner, any subsidiary or affiliate of the
General Partner or any other Person for which Indemnitees is or was or may be
deemed to be serving at the request of the General Partner, or any subsidiary of
the General Partner, as a director, officer, employee, controlling person, agent
or fiduciary.

 

“Disinterested Director” means, with respect to any determination contemplated
by this Agreement, any Person who, as of the time of such determination, is a
member of the Board but is not a party to any Proceeding then pending with
respect to any Indemnification Event.

 

“ERISA” means Employee Retirement Income Security Act of 1974, as amended, or
any similar Federal statute then in effect.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
similar Federal statute then in effect.

 

“Expenses” means any and all direct and indirect fees and costs, retainers,
court costs, transcript costs, fees of experts, witness fees, travel expenses,
duplicating, printing and binding costs, telephone charges, postage and delivery
service fees and all other disbursements or expenses of any type or nature
whatsoever reasonably incurred by Indemnitees (including fees of investment
bankers, accountants and, subject to the limitations set forth in Section 3(c)
below, reasonable attorneys’ fees) in connection with or arising from an
Indemnification Event, including, without limitation: (i) the investigation or
defense of a Claim; (ii) being, or preparing to be, a witness or otherwise
participating, or

 

2

--------------------------------------------------------------------------------


 

preparing to participate, in any Proceeding; (iii) furnishing, or preparing to
furnish, documents in response to a subpoena or otherwise in connection with any
Proceeding; (iv) any appeal of any judgment, outcome or determination in any
Proceeding (including, without limitation, any premium, security for and other
costs relating to any cost bond, supersedes bond or any other appeal bond or its
equivalent); (v) establishing or enforcing any right to indemnification under
this Agreement (including, without limitation, pursuant to Section 2(c) below),
applicable law or otherwise, regardless of whether Indemnitees is ultimately
successful in such action, unless as a part of such action, a court of competent
jurisdiction over such action determines that each of the material assertions
made by Indemnitees as a basis for such action was not made in good faith or was
frivolous; (vi) Indemnitees’ defense of any Proceeding instituted by or in the
name of the General Partner under this Agreement to enforce or interpret any of
the terms of this Agreement (including, without limitation, costs and expenses
incurred with respect to Indemnitees counterclaims and cross-claims made in such
action); and (vii) any Federal, state, local or foreign taxes imposed on
Indemnitees as a result of the actual or deemed receipt of any payments under
this Agreement, including all interest, assessments and other charges paid or
payable with respect to such payments.

 

“General Partner Action” means a Proceeding in which a Claim has been brought by
or in the name of the General Partner to procure a judgment in its favor.

 

An “Indemnification Event” shall be deemed to have occurred if Indemnitees was
or is or becomes, or is threatened to be made, a party to or witness or other
participant in, or was or is or becomes obligated to furnish or furnishes
documents in response to a subpoena or otherwise in connection with, any
Proceeding by reason of the fact that Indemnitees is or was or may be deemed a
director, officer, employee, controlling person, agent or fiduciary of any
Covered Entity, or by reason of any action or inaction on the part of
Indemnitees while serving or acting or having served or acted in any such
capacity (including, without limitation, rendering any written statement that is
a Required Statement or is made to another officer or employee of the Covered
Entity to support a Required Statement).

 

“Independent Legal Counsel” means an attorney or firm of attorneys designated by
the Indemnitees that is satisfactory to a majority of the Disinterested
Directors (or, if there are no Disinterested Directors, the Board) that is
experienced in matters of corporate law and neither presently is, nor in the
twenty-four (24) months prior to such designation has been, retained to
represent: (i) the General Partner, the Partnership or Indemnitees in any matter
material to any such party, or (ii) any other party to the Proceeding giving
rise to a claim for indemnification hereunder.

 

“Losses” means any and all losses, claims, damages, liabilities, judgments,
fines, penalties, settlement payments, awards and amounts of any type whatsoever
incurred by Indemnitees in connection with or arising from an Indemnification
Event.

 

“Organizational Documents” means any and all organizational documents, charters
or similar agreements or governing documents, including, without limitation (i)
with respect to a corporation, its certificate of incorporation and bylaws,
(ii) with respect to a limited liability company, its operating agreement, and
(iii) with respect to a limited partnership, its partnership agreement.

 

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization or other enterprise or government or agency or
political subdivision thereof.

 

“Proceeding” means any threatened, pending or completed claim, action, suit,
proceeding, arbitration or alternative dispute resolution mechanism,
investigation (formal or informal), inquiry, administrative hearing, appeal or
any other actual, threatened or completed proceeding, whether brought in the
right of a Covered Entity or otherwise and whether of a civil (including
intentional or unintentional tort claims), criminal, administrative, arbitrative
or investigative nature.

 

3

--------------------------------------------------------------------------------


 

“Required Statement” means a written statement of a Person that is required to
be, and is, filed with the SEC regarding the design, adequacy or evaluation of a
Covered Entity’s internal controls or the accuracy, sufficiency or completeness
of reports or statements filed by a Covered Entity with the SEC pursuant to
federal law and/or administrative regulations, including without limitation, the
certifications contemplated by Sections 302 and 906 of the Sarbanes-Oxley Act of
2002, as amended, or any rule or regulation promulgated pursuant thereto.

 

“Reviewing Party” means, with respect to any determination contemplated by this
Agreement, any one of the following: (i) a majority vote of a quorum of the
Board consisting solely of Disinterested Directors; (ii) a committee consisting
solely of Disinterested Directors, even if such Persons would not constitute a
quorum of Board, so long as such committee was designated by a majority of the
Disinterested Directors; or (iii) Independent Legal Counsel (in which case, any
determination shall be evidenced by the rendering of a written opinion (which
may be in the form of a “more likely than not” opinion)); provided, the expenses
of any such Independent Legal Counsel shall be paid for by the General Partner.

 

“SEC” means the Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended, or any similar
Federal statute then in effect.

 

2.             Indemnification.

 

(a)           Indemnification of Losses and Expenses.  If an Indemnification
Event has occurred, then, subject to Section 9 below, the General Partner and
the Partnership shall, jointly and severally, indemnify and hold harmless
Indemnitees, to the fullest extent permitted by law, against any and all Losses
and Expenses, provided the Indemnitees acted in good faith and in a manner
Indemnitees reasonably believed to be in, or not opposed to, the best interests
of the General Partner, and, with respect to any criminal Proceeding, had no
reasonable cause to believe Indemnitees’ conduct was unlawful.  The termination
of any Proceeding by judgment, court order, settlement or conviction or on plea
of nolo contendere, or its equivalent, shall not, of itself, create a
presumption that Indemnitees (i) did not act in good faith in a manner which he
reasonably believed to be in, or not opposed to, the best interests of the
General Partner, or (ii) with respect to any criminal Proceeding, had reasonable
cause to believe that Indemnitees’ conduct was unlawful.  Any indemnification
provided for herein shall be made no later than forty-five (45) days after
receipt by the General Partner of the Notice as required by Section 3(a) below
and subject additionally to Section 4 below.

 

(b)           Limitation with Respect to General Partner Actions. The General
Partner and the Partnership shall not indemnify and hold harmless Indemnitees
with respect to any Losses (as opposed to Expenses) in connection with or
arising from any General Partner Action, but the General Partner and the
Partnership shall indemnify and hold harmless Indemnitees with respect to any
Expenses in connection with or arising from any General Partner Action unless,
and only to the extent that, the Indemnitees shall have been finally adjudged to
be liable to the General Partner or the Partnership with respect thereto by a
court of competent jurisdiction due to Indemnitees’ gross negligence or willful
misconduct of a culpable nature in the performance of Indemnitees’ duties to the
General Partner; provided, that Indemnitees shall nevertheless be entitled to
indemnification to extent that any court in which such General Partner Action
was brought shall determine upon application that, despite the adjudication of
liability, but in view of all the circumstances of the case, the Indemnitees is
fairly and reasonably entitled to Expenses for such indemnification as such
court shall deem proper.

 

(c)           Advancement of Expenses.  The General Partner or the Partnership
shall advance Expenses to or on behalf of Indemnitees as soon as practicable,
but in any event not later than 20 days

 

4

--------------------------------------------------------------------------------


 

after written request therefore by Indemnitees which request shall be
accompanied by vouchers, invoices or similar evidence documenting in reasonable
detail the Expenses incurred or to be incurred by Indemnitees.  The Indemnitees
hereby undertakes to repay such amounts advanced only if, and to the extent
that, it shall ultimately be determined by final, nonappealable adjudication
that Indemnitees is not entitled to be indemnified by the General Partner or the
Partnership.  In the event that the General Partner or the Partnership fails to
pay expenses as incurred by Indemnitees as required by this paragraph,
Indemnitees may seek mandatory injunctive relief from any court having
jurisdiction to require the General Partner or the Partnership to pay expenses
as set forth in this paragraph.  If Indemnitees seeks mandatory injunctive
relief pursuant to this paragraph, it shall not be a defense to enforcement of
the General Partner’s and the Partnership’s obligations set forth in this
paragraph that Indemnitees has an adequate remedy at law for damages.

 

(d)           Contribution.  If, and to the extent, the indemnification of
Indemnitees provided for in Section 2(a) above for any reason is held by a court
of competent jurisdiction not to be permissible for liabilities arising under
Federal securities laws or ERISA, then the General Partner and the Partnership,
in lieu of indemnifying Indemnitees under this Agreement, shall contribute to
the amount paid or payable by Indemnitees as a result of such Losses or Expenses
(i) in such proportion as is appropriate to reflect the relative benefits
received by the Covered Entities and all officers, directors or employees of the
Covered Entities other than Indemnitees who are jointly liable with Indemnitees
(or would be if joined in such Proceeding), on the one hand, and Indemnitees, on
the other hand, or (ii) if the allocation provided by clause (i) above is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative benefits referred to in clause (i) above but also the relative
fault of the Covered Entities and all officers, directors or employees of the
Covered Entities other than Indemnitees who are jointly liable with Indemnitees
(or would be if joined in such Proceeding), on the one hand, and the
Indemnitees, on the other hand, in connection with the action or inaction that
resulted in such Losses or Expenses, as well as any other relevant equitable
considerations.  The relative fault of the Covered Entities and all officers,
directors or employees of the Covered Entities other than Indemnitees who are
jointly liable with Indemnitees (or would be if joined in such Proceeding), on
the one hand, and Indemnitees, on the other hand, shall be determined by
reference to, among other things, the degree to which their actions were
motivated by intent to gain personal profit or advantage, the degree to which
their liability is primary or secondary, and the degree to which their conduct
is active or passive.  No Person found guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not found guilty of such fraudulent
misrepresentation.

 

(e)           Actions where Indemnitees is Deceased.  If an Indemnification
Event has occurred, and if prior to, during the pendency of or after completion
of a Proceeding Indemnitees dies, the General Partner and the Partnership shall
indemnify and hold harmless Indemnitees’ heirs, executors and administrators
against any and all Expenses and Losses to the extent Indemnitees would have
been entitled to indemnification pursuant to Sections 2(a) above if Indemnitees
were still alive.

 

3.             Indemnification Procedures.

 

(a)           Notice of Indemnification Event.  Indemnitees shall give the
General Partner notice as soon as practicable of any Indemnification Event of
which Indemnitees becomes aware, provided that any failure to so notify the
General Partner shall not relieve the General Partner or the Partnership of any
of its obligations under this Agreement, except if, and then only to the extent
that, such failure increases the liability of the General Partner or the
Partnership under this Agreement.  In addition, Indemnitees shall give the
General Partner such information and cooperation as it may reasonably require
and as shall be within Indemnitees’ power.

 

(b)           Notice to Insurers.  If, at the time the General Partner receives
notice of an

 

5

--------------------------------------------------------------------------------


 

Indemnification Event pursuant to Section 3(a) above, the General Partner has
liability insurance in effect which may cover such Indemnification Event, the
General Partner shall give prompt written notice of such Indemnification Event
to the insurers in accordance with the procedures set forth in each of the
applicable policies of insurance.  The General Partner shall thereafter take all
necessary or desirable action to cause such insurers to pay, on behalf of
Indemnitees, all amounts payable as a result of such Indemnification Event in
accordance with the terms of such policies; provided that nothing in this
Section 3(b) shall affect the General Partner’s or the Partnership’s obligations
under this Agreement or the General Partner’s or the Partnership’s obligations
to comply with the provisions of this Agreement in a timely manner as provided.

 

(c)           Selection of Counsel.  If the General Partner or the Partnership
shall be obligated hereunder to pay or advance Expenses or indemnify Indemnitees
with respect to any Losses, the General Partner shall be entitled to assume the
defense of any related Claims in a Proceeding, with counsel selected by the
General Partner and approved by Indemnitees in Indemnitees’ reasonable
discretion, upon the delivery to Indemnitees of written notice of its election
so to do.  After the retention of such counsel by the General Partner, the
Indemnitees shall be entitled to employ or continue to employ separate counsel
with respect to such Claims at the cost and expense of the General Partner and
the Partnership unless and until the General Partner shall have demonstrated to
the reasonable satisfaction of Indemnitees that there is complete identity of
issues and defenses and no actual or potential conflict of interest exists
between Indemnitees and the General Partner with respect to such Claims, after
which time further employment of such counsel by Indemnitees shall be the cost
and expense of Indemnitees.  If the General Partner shall not have in fact
retained counsel to assume the defense or shall not continue to retain such
counsel to defend such Claim, then the fees and expenses of Indemnitees’ counsel
shall be at the expense of the General Partner and the Partnership. The General
Partner or the Partnership may not settle or compromise any claim or consent to
the entry of any judgment with respect to which indemnification is being sought
hereunder without the prior written consent of the Indemnitees (such consent not
to be unreasonably withheld).

 

4.             Determination of Right to Indemnification.

 

(a)           Successful Proceeding.  To the extent Indemnitees has been
successful, on the merits or otherwise, in defense of any Proceeding referred to
in Sections 2(a) or 2(b), the General Partner and the Partnership shall
indemnify Indemnitees against Losses and Expenses incurred by him in connection
therewith.  If Indemnitees is not wholly successful in such Proceeding, but is
successful, on the merits or otherwise, as to one or more but less than all
Claims in such Proceeding, the General Partner and the Partnership shall
indemnify Indemnitees against all Losses and Expenses actually or reasonably
incurred by Indemnitees in connection with each successfully resolved Claim.

 

(b)           Other Proceedings.  In the event that Section 4(a) is
inapplicable, the General Partner and the Partnership shall nevertheless
indemnify Indemnitees, unless, but then only to the extent that, a Reviewing
Party chosen pursuant to Section 4(c) determines that Indemnitees has not met
the applicable standard of conduct set forth in Sections 2(a) or 2(b), as
applicable, as a condition to such indemnification.

 

(c)           Determination of Entitlement to Indemnification. A determination
that Indemnitees has met the applicable standard of conduct set forth in
Sections 2(a) or 2(b), as applicable, as a condition to any such
indemnification, shall be made by a Reviewing Party chosen by a majority vote of
a quorum of the Board consisting solely of Disinterested Directors, subject to
the following:

 

(i)            A Reviewing Party so chosen shall act in good faith to assure
Indemnitees a complete opportunity to present to such Reviewing Party
Indemnitees’ case that Indemnitees has met the applicable standard of conduct.

 

6

--------------------------------------------------------------------------------


 

(ii)           Indemnitees shall be deemed to have acted in good faith if
Indemnitees’ action is based on the records or books of account of a Covered
Entity, including, without limitation, its financial statements, or on
information supplied to Indemnitees by the officers or employees of a Covered
Entity in the course of their duties, or on the advice of legal counsel for a
Covered Entity or on information or records given, or reports made, to a Covered
Entity by an independent certified public accountant or by an appraiser or other
expert selected with reasonable care by a Covered Entity.  In addition, the
knowledge and/or actions, or failure to act, of any director, officer, agent or
employee of a Covered Entity shall not be imputed to Indemnitees for purposes of
determining the right to indemnification under this Agreement.  Whether or not
the foregoing provisions of this Section 4(c)(ii) are satisfied, it shall in any
event be presumed that Indemnitees has at all times acted in good faith and in a
manner Indemnitees reasonably believed to be in or not opposed to the best
interests of the General Partner.  Any Person seeking to overcome this
presumption shall have the burden of proof and the burden of persuasion, by
clear and convincing evidence.

 

(iii)          If a Reviewing Party chosen pursuant to this Section 4(c) shall
not have made a determination whether Indemnitees is entitled to indemnification
within forty-five (45) days after receipt by the General Partner of the request
therefore, the requisite determination of entitlement to indemnification shall
be deemed to have been made and Indemnitees shall be entitled to such
indemnification, absent (A) a misstatement by Indemnitees of a material fact, or
an omission of a material fact necessary to make Indemnitees’ statement not
materially misleading, in connection with the request for indemnification, or
(B) a prohibition of such indemnification under applicable law; provided,
however, that such 45-day period may be extended for a reasonable time, not to
exceed an additional fifteen (15) days, if the Reviewing Party in good faith
requires such additional time for obtaining or evaluating documentation and/or
information relating thereto.

 

(iv)          Change in Control.  If the General Partner, the Partnership, or
the General Partner’s Class A Member, MarkWest Hydrocarbon, Inc. (the “Company”)
under goes a Change in Control, the Reviewing Party shall be the Independent
Legal Counsel.  The General Partner agrees that if there is such a Change in
Control, then with respect to all matters thereafter arising concerning the
rights of Indemnitees to Indemnification under this Agreement, the General
Partner’s Limited Liability Company Agreement, the Partnership’s Amended and
Restated Agreement of Limited Partnership or any other agreement, as now or
hereafter in effect, Independent Legal Counsel shall be selected by Indemnitees
and approved by the General Partner (which approval shall not be unreasonably
withheld).  Such counsel, among other things, shall render its written opinion
(which may be in the form of a “more likely than not” opinion) to the General
Partner, the Partnership and Indemnitees as to whether and to what extent
Indemnitees would be permitted to be indemnified under applicable law and this
Agreement and the General Partner and the Partnership agree to abide by such
opinion.  The General Partner and the Partnership agree to pay the fees of the
Independent Legal Counsel referred to above and to fully indemnify such counsel
against any and all expenses (including attorneys’ fees), claims, liabilities
and damages arising out of or relating to this Agreement or its engagement
pursuant hereto.

 

For purposes of this Section 4(c)(iv), a “Change in Control” shall mean (a) a
dissolution or liquidation of a Person, or (b) a consolidation or merger of a
Person with or into any other corporation other entity or person, or any other
corporate reorganization, in which the equity holders of the affected Person
immediately prior to such consolidation, merger or reorganization, own less than
50% of the affected Person’s voting power immediately after such consolidation,
merger or reorganization; provided, however, that a “Change of Control” shall
not include (i) any transaction with an Affiliate or Affiliates of the Company
(other than the acquisition by the Partnership of all of the outstanding capital
stock of Hydrocarbon) or any consolidation or merger effected exclusively to
change the domicile of the Company or (ii) the acquisition by John M. Fox,
directly or indirectly, of beneficial ownership of more than 50% of the voting
power of the Company.

 

7

--------------------------------------------------------------------------------


 

(d)           Appeal to Court.  Notwithstanding a determination by a Reviewing
Party chosen pursuant to Section 4(c) that Indemnitees is not entitled to
indemnification with respect to a specific Claim or Proceeding (an “Adverse
Determination”), Indemnitees shall have the right to apply to the Court of
Chancery of Delaware, the court in which that Claim or Proceeding is or was
pending or any other court of competent jurisdiction for the purpose of
enforcing Indemnitees’ right to indemnification pursuant to this Agreement,
provided that Indemnitees shall commence any such Proceeding seeking to enforce
Indemnitees’ right to indemnification within two (2) years following the date
upon which Indemnitees is notified in writing by the General Partner of the
Adverse Determination.  In the event of any dispute between the parties
concerning their respective rights and obligations hereunder, the General
Partner shall have the burden of proving by clear and convincing evidence that
the General Partner and the Partnership are not obligated to make the payment or
advance claimed by Indemnitees.

 

(e)           Presumption of Success.  The General Partner and the Partnership
acknowledge that a settlement or other disposition short of final judgment shall
be deemed a successful resolution for purposes of Section 4(a) if it permits a
party to avoid expense, delay, distraction, disruption or uncertainty.  In the
event that any Proceeding to which Indemnitees is a party is resolved in any
manner (other than by adverse judgment against Indemnitees) including, without
limitation, settlement of such Proceeding with or without payment of money or
other consideration, it shall be presumed that Indemnitees has been successful
on the merits or otherwise in such Proceeding. Anyone seeking to overcome this
presumption shall have the burden of proof and the burden of persuasion, by
clear and convincing evidence.

 

(f)            Expenses Related to this Agreement.  Notwithstanding any other
provision in this Agreement to the contrary, the General Partner and the
Partnership shall indemnify Indemnitees against all Expenses incurred by
Indemnitees in connection with any Proceeding under this Section 4 involving
Indemnitees and against all Expenses incurred by Indemnitees in connection with
any other Proceeding between the General Partner and the Partnership, on one
hand, and Indemnitees on the other, involving the interpretation or enforcement
(subject to Section 10) of the rights of Indemnitees under this Agreement unless
a court of competent jurisdiction finds that each of the claims and/or defenses
of Indemnitees in any such Proceeding was frivolous or made in bad faith.

 

5.             Additional Indemnification Rights; Non-exclusivity.

 

(a)           Scope. The General Partner and the Partnership hereby agree to
indemnify Indemnitees to the fullest extent permitted by law, even if such
indemnification is not specifically authorized by the other provisions of this
Agreement or any other agreement, the Organizational Documents of any Covered
Entity or by applicable law.  In the event of any change after the date of this
Agreement in any applicable law, statute or rule which expands the right of a
Delaware corporation or other entity to indemnify a member of its board of
directors or an officer, member, manager, employee, controlling person, agent or
fiduciary, it is the intent of the parties hereto that Indemnitees shall enjoy
by this Agreement the greater benefits afforded by such change. In the event of
any change in any applicable law, statute or rule which narrows the right of an
Delaware corporation or other entity to indemnify a member of its board of
directors or an officer, member, manager, employee, controlling person, agent or
fiduciary, such change, to the extent not otherwise required by such law,
statute or rule to be applied to this Agreement, shall have no effect on this
Agreement or the parties rights and obligations hereunder except as set forth in
Section 9(a) hereof.

 

(b)           Non-exclusivity.  The rights to indemnification, contribution and
advancement of Expenses provided in this Agreement shall not be deemed exclusive
of, but shall be in addition to, any other rights to which Indemnitees may at
any time be entitled under the Organizational Documents of any Covered Entity,
any other agreement, any vote of members or unitholders, as the case may be, or
Disinterested Directors, applicable law or otherwise.  Furthermore, no right or
remedy herein conferred is intended to be exclusive of any other right or
remedy, and every other right and remedy shall be

 

8

--------------------------------------------------------------------------------


 

cumulative and in addition to every other right and remedy given hereunder or
now or hereafter existing at law or in equity or otherwise.  The assertion of
any right or remedy hereunder or otherwise shall not prevent the concurrent
assertion of any other right or remedy.  The rights to indemnification,
contribution and advancement of Expenses provided in this Agreement shall
continue as to Indemnitees for any action Indemnitees took or did not take while
serving in an indemnified capacity even though Indemnitees may have ceased to
serve in such capacity.

 

6.             No Duplication of Payments.

 

The General Partner and the Partnership shall not be liable under this Agreement
to make any payment of any amount otherwise identifiable hereunder, or for which
advancement is provided hereunder, if and to the extent an Indemnitee has
otherwise actually received such payment, whether pursuant to any insurance
policy, the Organizational Documents of any Covered Entity or otherwise (but
specifically excluding any payment received by the Indemnitees from any
insurance policy maintained by or for the benefit of such Indemnitees (other
than the General Partner) so long as an Indemnitee does not by virtue thereof
actually retain duplicative payments).

 

7.             Mutual Acknowledgement.

 

Both the General Partner and the Partnership, on one hand, and Indemnitees on
the other acknowledge that, in certain instances, Federal law or public policy
may override applicable state law and prohibit the General Partner and the
Partnership from indemnifying its directors and officers under this Agreement or
otherwise.  For example, the parties acknowledge that the SEC has taken the
position that indemnification is not permissible for liabilities arising under
certain Federal securities laws, and Federal legislation prohibits
indemnification for certain ERISA violations.  Indemnitees understands and
acknowledges that the General Partner and the Partnership have undertaken, or
may be required in the future to undertake, with the SEC to submit the question
of indemnification to a court in certain circumstances for a determination of
the right under public policy to indemnify Indemnitees, and any right to
indemnification hereunder shall be subject to, and conditioned upon, any such
required court determination.

 

8.             Liability Insurance.

 

(a)           Maintenance of D&O Insurance.  The General Partner hereby
covenants and agrees that, so long as Indemnitees shall continue to serve as an
agent of the General Partner and thereafter so long as Indemnitees shall be
subject to any possible proceeding by reason of the fact that Indemnitees was an
agent of the General Partner, the General Partner, subject to Section 8(c),
shall promptly obtain and maintain in full force and effect directors’ and
officers’ liability insurance (“D&O Insurance”) in reasonable amounts from
established and reputable insurers, and the General Partner’s Organizational
Documents shall at all times provide for indemnification and exculpation of
officers and directors to the fullest extent permitted under applicable law.

 

(b)           Rights and Benefits. In all policies of D&O Insurance, Indemnitees
shall be named as an insured in such a manner as to provide Indemnitees the same
rights and benefits as are accorded to the most favorably insured of the General
Partner’s officers and directors.  The General Partner shall advise Indemnitees
as to the general terms of, and the amounts of coverage provide by, any
liability insurance policy described in this Section 8 and shall promptly notify
Indemnitees if, at any time, any such insurance policy will no longer be
maintained or the amount of coverage under any such insurance policy will be
decreased.   The General Partner shall take all necessary action to cause any
such insurer(s) to pay, on behalf of Indemnitees, all amounts payable as a
result of a Proceeding in accordance with the terms of such policy or policies
of D&O Insurance.

 

(c)           Limitation on Required Maintenance of D&O Insurance. 
Notwithstanding the

 

9

--------------------------------------------------------------------------------


 

foregoing, the General Partner shall have no obligation to obtain or maintain
D&O Insurance if the General Partner determines in good faith that such
insurance is not available on commercially reasonable terms or Indemnitees is
covered by similar insurance maintained by a subsidiary of the General Partner.

 

(d)           In the event that the General Partner is also a named insured
under any policy of D&O Insurance, the General Partner hereby covenants and
agrees that it will not settle any Claims in a Proceeding that may be covered by
such policy and in which Indemnitees has or may incur Expenses or Losses without
the prior written consent of Indemnitees.

 

9.             Exceptions.

 

Any other provision herein to the contrary notwithstanding, the General Partner
and the Partnership shall not be obligated pursuant to the terms of this
Agreement to indemnify Indemnitees:

 

(a)           against any Losses or Expenses, or advance Expenses to
Indemnitees, with respect to Claims initiated or brought voluntarily by
Indemnitees, and not by way of defense (including, without limitation,
affirmative defenses and counterclaims), except (i) Claims to establish or
enforce a right to indemnification, contribution or advancement with respect to
an Indemnification Event, whether under this Agreement, any other agreement or
insurance policy, the Organizational Documents of any Covered Entity, applicable
law or otherwise, (ii) if the Board has approved specifically the initiation or
bringing of such Claim. (iii) if such indemnification is expressly required to
be made by law, or (iv) if such indemnification is provided by MarkWest Energy
GP, L.L.C., in its sole discretion, pursuant to the powers vested in MarkWest
Energy GP, L.L.C. under the LLC Act or the LP Act;

 

(b)           against any Losses or Expenses, or advance Expenses to
Indemnitees, with respect to any proceeding instituted by Indemnitees to enforce
or interpret this Agreement, if a court of competent jurisdiction determines
that the material assertions made by Indemnitees in such proceeding were not
made in good faith or were frivolous;

 

(c)           for any amounts paid in settlement of a proceeding unless the
General Partner consents to such settlement, which consent shall not be
unreasonably withheld;

 

(d)           against any Losses or Expenses, or advance Expenses to
Indemnitees, with respect to Claims arising (i) with respect to an accounting of
profits made from the purchase and sale (or sale and purchase) by Indemnitees of
securities of the General Partner or the Partnership within the meaning of
Section 16(b) of the Exchange Act or (ii) pursuant to Sections 304 of the
Sarbanes-Oxley Act of 2002, as amended, or any rule or regulation promulgated
pursuant thereto; or

 

(e)           if, and to the extent, that a court of competent jurisdiction
renders a final, unappealable decision that such indemnification is not lawful.

 

10.          Remedies of Indemnitees.

 

(a)           Right to Petition Court.  In the event that Indemnitees makes a
request for payment of Losses and Expenses or a request for an advancement of
Expenses and the General Partner or the Partnership fails to make such payment
or advancement in a timely manner pursuant to the terms of this Agreement,
Indemnitees may petition a court of law to enforce the General Partner’s and the
Partnership’s obligations under this Agreement.

 

(b)           Burden of Proof.  In any judicial proceeding brought under this
Section 10, the General Partner and the Partnership shall have the burden of
proving by clear and convincing evidence that Indemnitees are not entitled to
payment of Losses and Expenses hereunder.

 

10

--------------------------------------------------------------------------------


 

(c)           Expenses.  The General Partner and the Partnership agree to
reimburse Indemnitees in full for any Expenses incurred by Indemnitees in
connection with investigating, preparing for, litigating, defending or settling
any action brought by Indemnitees under this Section 10, or in connection with
any claim or counterclaim brought by or against the General Partner and the
Partnership in connection therewith.

 

(d)           Validity of Agreement.  The General Partner and the Partnership
shall be precluded from asserting in any Proceeding, including, without
limitation, an action under this Section 10, that the provisions of this
Agreement are not valid, binding and enforceable or that there is insufficient
consideration for this Agreement and shall stipulate in court that the General
Partner and the Partnership are bound by all the provisions of this Agreement.

 

(e)           Failure to Act Not a Defense.  The failure of the General Partner
(including its Board or any committee thereof, Independent Legal Counsel or, as
applicable, members or unitholders) to make a determination concerning the
permissibility of the payment of Losses and Expenses or the advancement of
Expenses under this Agreement shall not be a defense in any action brought under
this Section 10, and shall not create a presumption that such payment or
advancement is not permissible.

 

11.          Survival of Rights.

 

(a)           All agreements and obligations of the General Partner and the
Partnership contained herein shall continue during the period Indemnitees is an
agent of the General Partner and shall continue thereafter so long as
Indemnitees shall be subject to any possible claim or threatened, pending or
completed action, suit or proceeding, whether civil, criminal, arbitrational,
administrative or investigative, by reason of the fact that Indemnitees was
serving in the capacity referred to herein.

 

(b)           The General Partner and the Partnership shall require any
successor to the General Partner or the Partnership (whether direct or indirect,
by purchase, merger, consolidation or otherwise) or to all or substantially all
of the business or assets of the General Partner or the Partnership, expressly
to assume and agree to perform this Agreement in the same manner and to the same
extent that the General Partner and the Partnership would be required to perform
if no such succession had taken place.

 

12.          Miscellaneous.

 

(a)           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall constitute an original.

 

(b)           Binding Effect; Successors and Assigns.  This Agreement shall be
binding upon and inure to the benefit of and be enforceable by the parties
hereto and their respective successors and assigns (including with respect to
the General Partner or the Partnership, any direct or indirect successor by
purchase, merger, consolidation or otherwise to all or substantially all of the
business and/or assets of the General Partner or the Partnership) and with
respect to Indemnitees, his or her spouse, heirs, and personal and legal
representatives.  The General Partner and the Partnership shall require and
cause any successor or assign (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all, substantially all, or a substantial part, of
the business and/or assets of the General Partner or the Partnership, to assume
and agree to perform this Agreement in the same manner and to the same extent
that the General Partner and the Partnership would be required to perform if no
such succession or assignment had taken place.  This Agreement shall continue in
effect with respect to Claims relating to Indemnification Events regardless of
whether Indemnitees continues to serve as a director, officer, employee,
controlling person, agent or fiduciary of any Covered Entity.

 

(c)           Notice.  All notices and other communications required or
permitted hereunder

 

11

--------------------------------------------------------------------------------


 

shall be in writing, shall be effective when given, and shall in any event be
deemed to be given (i) five (5) days after deposit with the U.S. Postal Service
or other applicable postal service, if delivered by first class mail, postage
prepaid, (ii) upon delivery, if delivered by hand, (iii) one (1) business day
after the business day of deposit with Federal Express or similar, nationally
recognized overnight courier, freight prepaid, or (iv) one (1) business day
after the business day of delivery by confirmed facsimile transmission, if
deliverable by facsimile transmission, with copy by other means permitted
hereunder, and addressed, if to Indemnitees, to Indemnitees’ address or
facsimile number (as applicable) as set forth beneath Indemnitees’ signature to
this Agreement, or, if to the General Partner, at the address or facsimile
number (as applicable) of its principal corporate offices (attention:
Secretary), or at such other address or facsimile number (as applicable) as such
party may designate to the other parties hereto.

 

(d)           Enforceability.  This Agreement, when executed and delivered by
the General Partner and the Partnership in accordance with the provisions
hereof, shall be a legal, valid and binding obligation of the General Partner
and the Partnership, enforceable against the General Partner and the Partnership
in accordance with its terms.

 

(e)           Consent to Jurisdiction.  The General Partner, the Partnership and
each Indemnitee hereby irrevocably consents to the jurisdiction and venue of the
federal or state courts located in the State of Delaware for all purposes in
connection with any Proceeding which arises out of or relates to this Agreement
and hereby waives and agrees not to raise any defense that any such court is an
inconvenient forum or any similar claim.

 

(f)            Severability.  The provisions of this Agreement shall be
severable in the event that any of the provisions hereof (including any
provision with a single section, paragraph or sentence) are held by a court of
competent jurisdiction to be invalid, void or otherwise unenforceable, and the
remaining provisions shall remain enforceable to the fullest extent permitted by
law.  Furthermore, to the fullest extent possible, the provisions of this
Agreement (including, without limitation, each portion of this Agreement
containing any provision held to be invalid, void or otherwise unenforceable
that is not itself invalid, void or unenforceable) shall be construed so as to
give effect to the extent manifested by the provision held invalid, illegal or
unenforceable.

 

(g)           Choice of Law.  This Agreement shall be governed by and its
provisions shall be construed and enforced in accordance with, the laws of the
State of Delaware, without regard to the conflict of laws principles thereof.

 

(h)           Subrogation.  In the event of payment under this Agreement, the
General Partner and the Partnership shall be subrogated to the extent of such
payment to all of the rights of recovery of Indemnitees (other than with respect
to any rights of recovery under any insurance policy maintained by the
Indemnitees or by any Person (other than the General Partner or the Partnership)
for and on behalf of the Indemnitees) who shall execute all documents required
and shall do all acts that may be necessary to secure such rights and to enable
the General Partner and the Partnership effectively to bring suit to enforce
such rights.

 

(i)            Amendment and Termination.  No amendment, modification,
termination or cancellation of this Agreement shall be effective unless it is in
a writing signed by the parties to be bound thereby.  Notice of same shall be
provided to all parties hereto.  No waiver of any of the provisions of this
Agreement shall be deemed or shall constitute a waiver of any other provisions
hereof (whether or not similar) nor shall such waiver constitute a continuing
waiver.

 

(j)            No Construction as Employment Agreement.  Nothing contained in
this Agreement shall be construed as giving Indemnitees any right to be retained
or continue in the employ or service of any Covered Entity.

 

12

--------------------------------------------------------------------------------


 

[signature pages follow]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on and as of
the day and year first above written.

 

 

 

MarkWest Energy GP, L.L.C.

 

a Delaware limited liability company

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

 

MarkWest Energy Partners, L.P.

 

a Delaware limited partnership

 

 

 

By MarkWest Energy GP, L.L.C. as its general partner

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

 

INDEMNITEES:

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

14

--------------------------------------------------------------------------------